 
EXHIBIT 10.1
 
Execution Document


SENIOR SECURED NOTE PURCHASE AGREEMENT
 
This Senior Secured Note Purchase Agreement (the “Agreement”) is made as of May
___, 2014 by and among Cosi, Inc., a Delaware corporation (the “Company”), and
AB VALUE PARTNERS, L.P., a Delaware limited partnership (“AB Value Partners”),
and AB OPPORTUNITY FUND LLC, a Delaware limited liability company (“AB
Opportunity Fund”, and together with AB Value Partners, each a “Purchaser” and
collectively the “Purchasers”).
 
RECITALS
 
On April 14, 2014, the Company entered into that certain Secured Note Purchase
Agreement (“MILFAM NPA”) and other loan documents relating thereto (“MILFAM Loan
Documents”) with MILFAM II L.P. (“MILFAM”) pursuant to which the Company sold
and issued to MILFAM that certain Secured Promissory Note dated April 14, 2014
(“MILFAM Note”).
 
The Company desires to issue and sell to each Purchaser, and each Purchaser
desires to purchase, a senior secured promissory note in substantially the form
attached to this Agreement as Exhibit A (each a “Note” and collectively the
“Notes”), on substantially similar terms as the MILFAM Note and other MILFAM
Loan Documents, and the security interests granted to Purchasers pursuant to the
transactions contemplated hereby shall be granted on a pari passu basis with the
MILFAM security interests.
 
AGREEMENT
 
In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
to this Agreement agree as follows:
 
1.          Purchase and Sale of Notes.
 
(a)           Sale and Issuance of Notes.  Subject to the terms and conditions
of this Agreement, the Purchasers agree to purchase at the Closing (as defined
below) and the Company agrees to sell and issue to the Purchasers at the Closing
Notes in the aggregate principal amount of $2,500,000, of which one Note will be
sold and issued to AB Value Partners in the principal amount of $500,000 and one
Note will be sold and issued to AB Opportunity Fund in the principal amount of
$2,000,000.
 
(b)           Closing; Delivery.
 
(i)           The purchase and sale of the Notes shall take place at the offices
of Cosi, Inc., on the date hereof (the “Closing” and such date, the “Closing
Date”).
 
(ii)           At the Closing, the Company shall deliver or caused to be
delivered to the Purchasers:
 
(1)           the Notes executed by the Company;
 


 
 

--------------------------------------------------------------------------------

 
Execution Document
 
 
(2)           copies of (A) the warrants in substantially the form attached to
this Agreement as Exhibit B (each a “Warrant” and collectively, the “Warrants”)
executed by the Company and granted and effective on the Closing Date; and (B)
the subsidiary guaranty in substantially the form attached to this Agreement as
Exhibit C (the “Guaranty”) executed by each subsidiary of the Company existing
as of the date hereof;
 
(3)           copies of lien and judgment searches that reveal no material
judgments and no Liens (as defined below) on any assets of the Company and the
Guarantors, other than the Liens granted by the Company in favor of MILFAM
pursuant to the MILFAM Loan Documents (the “MILFAM Liens”).  For purposes of
this Agreement, “Lien” shall mean, with respect to any asset, (a) any mortgage,
deed of trust, lien, pledge, encumbrance, charge or security interest of any
kind in respect of such asset, whether or not filed, recorded or otherwise
perfected under applicable law, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, in all cases, other than the MILFAM Liens, Permitted Liens (as
defined in the Notes) and any interest in Hearthstone Partners, LLC, a
Massachusetts limited liability company (“Hearthstone” and, together with
Hearthstone Associates, LLC, a Massachusetts limited liability company, the
“Hearthstone Entities”);
 
(4)           executed pledge agreements and ancillary documents with respect to
the Company’s shares of each of its subsidiaries existing as of the date hereof;
provided that, Purchasers acknowledge that the share certificates for such
subsidiaries will be held by MILFAM so long as any liabilities of the Company to
MILFAM are outstanding and/or unpaid under the MILFAM Loan Documents.
 
(5)           a certificate of the Chief Executive Officer of the Company
certifying the accuracy of the Company’s representations and warranties;
 
(6)           a certificate of the Assistant Secretary of the Company certifying
the authority of the officer executing this Agreement and all agreements and
other documents ancillary hereto and contemplated hereby (collectively, the
“Loan Documents”);
 
(7)           costs and expenses incurred by the Purchasers in the amount up to
$5,000.00 (the “Expenses”); and
 
(8)           a financing fee of $87,500.00 (the “Financing Fee” and, together
with the Expenses, the “Fees”), paid by the Company by wire transfer in
immediately available funds to a bank designated by the Purchasers; provided
that the Fees may be deducted by the Purchasers from the amount wired by the
Purchasers at the Closing pursuant to Section 1(b)(iii) below.
 
(iii)    At the Closing, the Purchasers shall pay the purchase price for the
Notes by wire transfer in immediately available funds to a bank designated by
the Company, less the Fees, if applicable.
 


 
2

--------------------------------------------------------------------------------

 
Execution Document
 
 
2.          Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Purchaser, as of the date of the Closing, that:
 
(a)           Organization, Good Standing and Qualification.  The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite corporate power and authority to
carry on its business as now conducted and as proposed to be conducted.  The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so could not reasonably be expected to
result in a Material Adverse Change on its business or properties.  Each of the
Guarantors (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Change, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party.  For purposes of this Agreement, “Material Adverse
Change” shall mean any event which results in or is reasonably likely to result
in (a) a materially adverse effect on, or change in, the business, assets,
liabilities, operations, condition (financial or otherwise), or operating
results of the Company and the Guarantors, taken as a whole, (b) a material
impairment of the ability of the Company or the Guarantors to perform any of the
respective obligations under any Loan Document to which it is or will be a party
or (c) a material impairment of the rights and remedies of or benefits available
to each Purchaser under any Loan Document.  The authorized capital stock of the
Company consists of 140,000,000 shares of common stock, of which 19,261,143
shares of common stock are issued and outstanding as of the date hereof.  Except
for options and other equity interests granted by the Company to employees and
as set forth on Schedule 2(a), the Company has not authorized or issued any
additional classes of stock, warrants (other than the Warrants), options or
other grants to purchase or receive an equity interest in the Company.
 
(b)           Authorization.  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement, the
Notes and the Warrants and the performance of all obligations of the Company
thereunder (other than any corporate action that may be necessary at such time
in order to exercise the Warrants pursuant to any law, regulation or rule to
which the Company is then subject) has been taken or will be taken prior to the
Closing. This Agreement and each of the Loan Documents, when executed and
delivered by the Company, shall each constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.
 
(c)           Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any federal, state, local or
foreign court or governmental agency, authority, instrumentality or regulatory
body (collectively, “Governmental Authority”) is or will be required in
connection with the transactions contemplated hereby, except for (a) filings
 


 
3

--------------------------------------------------------------------------------

 
Execution Document


necessary to perfect liens created pursuant to the Loan Documents and (b) such
as have been made or obtained and are in full force and effect.
 
(d)           Accuracy of Filings.  None of the Company’s reports, schedules,
forms, statements and other documents filed with the Securities and Exchange
Commission (the “SEC Reports”) since January 1, 2012 at the time of filing
contained any untrue statement of a material fact or omitted to state a material
fact required to make the statements contained therein, in light of the
circumstances in which they were made, not misleading, except to the extent that
such statements have been modified or superseded by later SEC Reports filed on a
non-confidential basis filed prior to the date hereof.
 
(e)           No Material Adverse Change.  No Material Adverse Change has
occurred with respect to the business, assets, liabilities, operations,
condition (financial or otherwise), or operating results of the Company or the
Guarantors, taken as a whole, since the most recent financial statements
disclosed by the Company to any Governmental Authority.
 
(f)           Title to Properties; Possession under Leases.  Other than as set
forth on Schedule 2(f), each of the Company and the Guarantors has good and
marketable title to, or valid leasehold interests in, all its real properties
and has good and marketable title to its personal property and assets reflected
in the most recent consolidated financial statements disclosed to any
Governmental Authority.  All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted hereby.  Other than as set
forth on Schedule 2(f), each of the Company and the Guarantors has complied with
all material obligations under all leases to which it is a party and all such
leases are in full force and effect. Each of the Company and the Guarantors
enjoys peaceful and undisturbed possession under all such leases. Each of the
Company and the Guarantors owns or possesses, or is licensed to use, all
patents, trademarks, service marks, trade names and copyrights and all licenses
and rights with respect to the foregoing, necessary for the present conduct of
its business, and the foregoing is not, to the knowledge of the Company, subject
to any pending or threatened litigation.  As of the Closing Date, neither the
Company nor any Guarantor has received any notice of, nor has any knowledge of,
any pending or contemplated condemnation proceeding affecting any real property
or any sale or disposition thereof in lieu of condemnation.  Schedule 2(f) lists
completely and correctly as of the Closing Date all real property leased by the
Company and the Guarantors.  On or before the date hereof, the Company has
provided written notice to each landlord of real property leased by the Company
and the Guarantors instructing each such landlord to provide a copy of all
notices to the Company’s Chief Financial Officer, Controller or General Counsel.
 
(g)           Guarantors.  Schedule 2(g) sets forth as of the Closing Date a
list of all Guarantors and the percentage ownership interest of the Company
(and, if applicable, any other entity) therein.  The shares of capital stock or
other ownership interests so indicated on Schedule 2(g) are fully paid and
non-assessable and are owned by the Company, directly or indirectly, free and
clear of all Liens (other than Liens created or expressly permitted hereby).
 
(h)           Compliance with Laws.  Except as set forth on Schedule 2(h), there
are no actions, suits or proceedings at law or in equity or by or before any
Governmental Authority now pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Guarantor or any business,
property or rights of any of the foregoing (i) that involve this
 


 
4

--------------------------------------------------------------------------------

 
Execution Document


Agreement or any Loan Document or (ii) as to which, if adversely determined,
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change in the Company or the Guarantors.  Neither the Company
nor any Guarantor or any of their respective properties or assets is in
violation of, nor will the continued operation of their properties and assets as
currently conducted violate, any law, rule or regulation (including any zoning,
building, environmental law, ordinance, code or approval or any building
permits) or any restrictions of record or agreements affecting the properties,
or is in default with respect to any judgment, writ, injunction, decree or order
of any Governmental Authority, where such violation or default could reasonably
be expected to result in a Material Adverse Change in the Company or any
Guarantor.  Each of the Company and the Guarantors has obtained, and holds in
full force and effect, all material franchises, licenses, leases, permits,
certificates, authorizations, qualifications, easements, rights of way and other
rights and approvals which are necessary or advisable for the operation of its
businesses as presently conducted and as proposed to be conducted, except where
the failure to have so obtained or hold or to be in force, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Change. Neither the Company nor any Guarantor is in violation of the terms of
any such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval, except where any such
violation, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Change.
 
(i)           Tax Returns.  Each of the Company and the Guarantors has filed or
caused to be filed all federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable by it and all assessments received by it, except taxes
that are being contested in good faith by appropriate proceedings and for which
such party shall have set aside on its books adequate reserves.
 
(j)           Solvency.  Immediately after the consummation of the transactions
to occur on the Closing Date and immediately following the purchase of the Notes
and after giving effect to the application of the proceeds thereof as of the
date thereof, (a) the fair value of the assets of the Company and the
Guarantors, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Company and the Guarantors will be greater than the amount
that will be required to pay the current probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; and (c) in the reasonable
judgment of the Company, each of the Company and the Guarantors will be able to
pay its debts and liabilities then-outstanding at such time.
 
3.           Representations and Warranties of the Purchaser.  Each Purchaser
hereby represents and warrants to the Company that:
 
(a)           Authorization.  The Purchaser has full power and authority to
enter into this Agreement.  This Agreement when executed and delivered by the
Purchaser, will constitute a valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of a specific performance, injunctive relief, or other equitable remedies.
 


 
5

--------------------------------------------------------------------------------

 
Execution Document
 
 
(b)   Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Note and the Warrant (and any securities issued upon exercise thereof)
(collectively, the “Securities”) will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities. The Purchaser has not been formed for the specific purpose of
acquiring any of the Securities.
 
(c)           Knowledge.  The Purchaser is aware of the Company’s business
affairs and financial condition and has acquired sufficient information about
the Company to reach an informed and knowledgeable decision to acquire the
Securities.
 
(d)           Registration Status. The Purchaser understands that the Securities
have not been registered under the Securities Act by reason of their issuance in
transactions exempt from the registration and prospectus delivery requirements
of the Securities Act pursuant to Section 4(a)(2) thereof. The Purchaser further
understands that the certificates representing the equity securities that may be
issued pursuant to the exercise of the Warrant will bear the following legend
(or a legend substantially similar thereto) and such other legends as
applicable, and the Purchaser agrees that it will hold such shares subject
thereto:
 
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER ANY STATE
SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE
OF SUCH REGISTRATION OR QUALIFICATION OR AN EXEMPTION THEREFROM UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.


(e)           Suitability and Sophistication.  (i) The Purchaser has such
knowledge and experience in financial and business matters that it is capable of
independently evaluating the risks and merits of purchasing the Securities; (ii)
the Purchaser has independently evaluated the risks and merits of purchasing the
Securities and has independently determined that the Securities are a suitable
investment for it; and (iii) the Purchaser has sufficient financial resources to
bear the loss of its entire investment in the Securities.
 
(f)           Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 
(g)           Cosi Holdings.  As of the date hereof, the Purchaser beneficially
owns individually or through its affiliates no shares of the Common Stock of the
Company.
 
4.           Conditions of the Purchaser’s Obligations at Closing.  The
obligations of each Purchaser to the Company under this Agreement are subject to
the fulfillment of each of the following conditions, unless otherwise waived:

 
 
6

--------------------------------------------------------------------------------

 
Execution Document
 
 
(a)   Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct as of the Closing.
 
(b)           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing. For the avoidance of doubt, any authorization, approval or permit of
any party, including of the shareholders of the Company, that may be required
for the Purchaser to exercise its Warrant in whole or in part pursuant to any
law, regulation or rule to which the Company is then subject shall be obtained
and effective as of the such time and not as of the date of the Closing.
 
(c)           Intentionally omitted.
 
(d)           Deliveries.  Each of the parties shall have made all deliveries
required pursuant to Section 1(b), other than payment of the purchase price of
the Notes and, if applicable, Fees.
 
5.           Conditions of the Company’s Obligations at Closing.  The
obligations of the Company to each Purchaser under this Agreement are subject to
the fulfillment of each of the following conditions, unless otherwise waived:
 
(a)           Representations and Warranties.  The representations and
warranties of each Purchaser contained in Section 3 shall be true and correct as
of the Closing.
 
(b)           Qualifications.  All authorizations, approvals or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state that are required in connection with the lawful issuance and sale of the
Securities pursuant to this Agreement shall be obtained and effective as of the
Closing.
 
6.           Covenants of the Company. Each of the Company and the Guarantors
covenants and agrees with the Purchasers that, so long as this Agreement shall
remain in effect and until all Liabilities under the Notes (as defined therein)
have been satisfied by the Company, unless the Purchasers shall otherwise
consent in writing:
 
(a)           Intentionally omitted.
 
(b)           Closures or Sales of Retail Stores.  The Company shall be entitled
to close or sell any Cosi retail stores owned by the Company at its discretion.
If the Company elects to sell any Cosi retail stores, the Purchasers shall
receive their pro rata share, based on the outstanding principal balance of the
Notes and the MILFAM Note, of  at least sixty percent (60%) of the Net Proceeds
(as defined herein) actually received by the Company from any such sale, which
shall be used by the Company to prepay the accrued, unpaid interest, and then
principal under the Notes until such time as the aggregate amount of the
outstanding principal under the Notes is equivalent, in the aggregate, to
$1,250,000, and, thereafter, the Purchasers shall receive their pro rata share,
based on the outstanding principal balance of the Notes and the MILFAM Note,
of  at least forty percent (40%) of the Net Proceeds actually received by the
Company from any such sale of a Cosi retail store, which shall be used by the
Company to
 


 
7

--------------------------------------------------------------------------------

 
Execution Document


prepay the Company’s obligations under the Notes and the MILFAM Note. For
purposes of this agreement, the term “Net Proceeds” means the cash proceeds
actually received by the Company for any sale of a Cosi retail store, less any
reasonable, documented transaction expenses incurred by the Company as a result
of such sale.
 
(c)           Tax Advisor; Preservation of Tax Benefits.  The Company shall (i)
continue to consult with its existing tax advisor, or other individual or entity
with nationally-recognized tax expertise in the area of net operating losses,
and (ii) take all reasonable actions necessary, subject to the business judgment
of the Company, to preserve all tax credits of the Company related to net
operation losses and other tax benefits to which the Company may be eligible.
 
(d)           Additional Subsidiaries.  Subject to any laws, rules or
regulations promulgated by a Governmental Authority and binding on such entities
that may restrict the Company’s ability to do so, the Company shall cause each
wholly-owned subsidiary it acquires or creates after the date of Closing to
deliver to the Purchasers an executed Guaranty in the form attached hereto as
Exhibit C; provided that the Company shall not have any obligation to cause
Hearthstone to provide a Guaranty of the obligations under the Notes should such
entity be indirectly acquired by Cosi after the date hereof, so long as
Hearthstone remains a direct, wholly-owned subsidiary of Hearthstone Associates
LLC.
 
(e)           Existence; Compliance with Laws.  The Company and each of the
Guarantors shall (i) do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect its legal existence; (ii) do
or cause to be done all things reasonably necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated other
than any change thereof that would not result in a Material Adverse Change;
comply in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of such business and keep such property in good repair, working
order and condition; (iii) keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with competitors in the
same industry operating in similar locations, including public liability
insurance against claims for personal injury or death or property damage
occurring upon, in, about or in connection with the use of any properties owned,
occupied or controlled by it; and maintain such other insurance as may be
required by law; (iv) pay and discharge promptly when due (or otherwise escrow,
bond or insure) all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims for labor, materials and supplies or otherwise that, if unpaid, might
give rise to a Lien upon such properties or any part thereof provided, however,
that such payment and discharge (or escrow, bonding or insurance) shall not be
required with respect to any such tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Company shall have set aside on its books
adequate reserves with respect thereto in accordance with generally accepted
accounting
 


 
8

--------------------------------------------------------------------------------

 
Execution Document


principles and such contest operates to suspend collection of the contested
obligation, tax, assessment or charge and enforcement of a Lien and there is no
risk of forfeiture of such property; (v) solely in the case of the Company,
timely and accurately file, report and otherwise disclose all matters required
by any Governmental Authority, including, without limitation, all reports and
forms required pursuant to rules promulgated by the United States Securities and
Exchange Commission.
 
(f)           Notices.  The Company and each of the Guarantors shall furnish to
the Purchasers prompt written notice of the following:  (i) any Event of Default
or Default (each as defined in the Notes), specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto; (ii) the filing or commencement of, or any threat or notice of
intention of any person or entity to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Company or any Guarantor that could reasonably be
expected to result in a Material Adverse Change; (iii) any loss, damage, or
destruction to the real or personal properties (or any other assets) of the
Company or any Guarantor in the amount of $150,000 or more, whether or not
covered by insurance;  (iv) any notices received by the Company’s Chief
Financial Officer, Controller or General Counsel regarding any (A) alleged
material default, (B) termination of a lease or eviction from any leased
premises or (C) failure to pay rent or any other material monetary obligation,
each with respect to any leased property (copies of which notices shall be
delivered not later than five (5) days after receipt thereof by such person);
(v) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Change; and (vi) any change (A) in its corporate
name, (B) in the jurisdiction of organization or formation, (C) in its identity
or corporate structure or (D) in its Federal Taxpayer Identification Number. The
Company and each of the Guarantors agree not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Purchasers to continue at all times following such change to have a valid, legal
and perfected security interest in all the assets of the Company and the
Guarantors.
 
(g)           Additional Collateral; Further Assurances.  The Company and each
of the Guarantors shall execute any and all further documents, financing
statements, agreements and instruments, and take all further action (including
filing Uniform Commercial Code, United States Patent and Trademark Office and
other financing statements not later than one (1) business day after the date
hereof) that may be required under applicable law, or that the Purchasers may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
by the Notes and the other Loan Documents, on a pari passu basis with the
security interests created or intended to be created by the MILFAM Note and the
other MLFAM Loan Documents,.  Subject to any express provision of this Agreement
to the contrary, the Company will cause any subsequently acquired or organized
subsidiary to become a Guarantor by executing a Guaranty in substantially the
form set forth as Exhibit C hereto, and each applicable Loan Document in favor
of the Purchasers.  In addition, from time to time, the Company shall, at its
cost and expense and subject to the terms of the Notes, promptly secure the
Notes by pledging or creating, or causing to be pledged or created, perfected
security interests with respect to such of its assets and properties as the
Purchasers shall designate (it being understood that it is the intent of the
parties that, except as
 


 
9

--------------------------------------------------------------------------------

 
Execution Document


set forth in the Notes, the obligations pursuant to the Notes shall be secured
by all the assets of the Company and its subsidiaries (including real and other
properties acquired subsequent to the Closing Date)).  Such security interests
and Liens will be created under the Loan Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance satisfactory to the Purchasers, and the Company shall deliver
or cause to be delivered to the Purchasers all such instruments and documents as
the Purchasers shall reasonably request to evidence compliance with this Section
6(g).  The Company agrees to provide such evidence as the Purchasers shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.  In furtherance of the foregoing, the Company will
give prompt notice to the Purchasers of the acquisition by it or any of its
subsidiaries of any property (or any interest in property) having a value in
excess of $100,000.
 
(h)           Landlord Waivers; Post-Closing Obligations.  The Company shall
diligently pursue landlord waiver agreements in the form set forth on Exhibit D
(each a “Landlord Waiver”), as the same may be modified at the request of any
landlord and agreed to by the Purchasers and the Company, with respect to the
leased premises of the Company and the Guarantors at all times after the Closing
Date; provided that (i) in the event that a landlord demands reimbursement of
reasonable expenses in its review and execution of such waiver, then the Company
shall not be required to pay such expenses, but the Purchasers shall have the
right, and not the obligation, to pay such expenses on the Company’s behalf;
(ii) if the Purchasers pay any expenses, fees or deposits to any landlord
pursuant to this Section, the Company shall have no obligation to reimburse the
Purchasers for such expenses paid, which shall be solely for each Purchaser’s
own account and shall not be deemed an Obligation under the Notes; (iii) the
Company’s diligent pursuit shall not require the Company to continuously or
repeatedly contact any landlord that has ignored or rejected the Company’s
requests for a Landlord Waiver on more than one occasion; (iv) notwithstanding
the preceding clause (iii), the Purchasers shall have the right, but not the
obligation, to request that the Company make one (1) additional request of each
landlord that has ignored or rejected the Company’s requests for a Landlord
Waiver on more than one occasion during the term of this Agreement; and (v) the
Company shall not be required to accept any unduly burdensome conditions of any
landlord in order to obtain a Landlord Waiver therefrom, including materially
unfavorable amendments to any lease, such as but not limited to (A) any
amendments with respect to the extension or reduction of the term thereof, (B)
relocation or other modification to the premises leased thereunder, (C)
termination of such lease, or (D) the requirement that the Company pay, or
forfeit if applicable, any security deposits, fees or other amounts with respect
to that lease, so long as the Purchasers are first given the opportunity to pay
such security deposits, fees or other amounts on behalf of the Company as set
forth above.  To the extent that a landlord waiver has been obtained by MILFAM
under the MILFAM Loan Documents, the Company shall have no additional obligation
with respect to such leased premises hereunder.
 
(i)           Indebtedness.   The Company and each of the Guarantors shall not
incur, create, assume or permit to exist any indebtedness other than
indebtedness (i) created hereunder and under the other Loan Documents, (ii)
constituting or arising in connection with a purchase money security interest
arising in the ordinary course of business and consistent with the Company’s
past practice, so long as the same is not a material obligation of the Company
and the Guarantors, taken as a whole, or (iii) constituting trade debt arising
in the ordinary course of business and consistent with the Company’s past
practices.
 


 
10

--------------------------------------------------------------------------------

 
Execution Document
 
 
(j)   Liens.  The Company and each of the Guarantors shall not create, incur,
assume or permit to exist any Lien on any property or assets now owned or
hereafter acquired by it or on any income or revenues or rights in respect of
any thereof, except Permitted Liens (as defined in the Notes), Liens created
hereunder and under the other Loan Documents, MILFAM Liens, Liens for taxes not
yet due or contested in compliance with this Agreement and Liens pursuant to
customary security deposits under operating leases in the ordinary course of
business.
 
(k)           Restrictive Agreements. The Company and each of the Guarantors
shall not enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon its ability
to create, incur or permit to exist any Lien upon any of its property or assets
pursuant to any Loan Document, except for the MILFAM NPA and other MILFAM Loan
documents.
 
(l)           Transactions with Affiliates.  The Company and each of the
Guarantors shall not, except for transactions between or among the Company and
the Guarantors, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its affiliates, except that (a) the Company or any
Guarantor may engage in any of the foregoing transactions in the ordinary course
of business at prices and on terms and conditions not less favorable to the
Company or such Guarantor than could be obtained on an arm’s-length basis from
unrelated third parties and (b) the Company shall be entitled, at its sole
discretion, to purchase the Hearthstone Entities pursuant to the terms of the
Election to Cause Merger Agreement, dated as of March 18, 2014, by and among the
Company, Robert J. Dourney, Nancy Dourney and Hearthstone Associates, LLC;
provided that, in the event the Company consummates the foregoing transaction,
then neither the Company nor any Guarantor shall enter into any further
transactions of any kind or nature with a Hearthstone Entity without the prior
written consent of the Purchasers other than transactions in the ordinary course
of business consistent with past practice.
 
(m)           Material Adverse Change.  The Company and each of the Guarantors
shall not permit the occurrence of any Material Adverse Change, and, in the
event thereof, shall take all steps necessary and desirable, in the reasonable
judgment of the Purchasers, to correct such Material Adverse Change.
 
(n)           Unregistered Shares; Registration of Shares. Each Purchaser
acknowledges that the Warrant Shares (as defined in the Warrants) have not been
registered for issuance and resale. The Company agrees to file a Form S-3 or
other applicable form (“Registration Statement”), including a resale prospectus
covering sales of any shares of Company common stock (“Shares”) owned by each
Purchaser and its affiliates, successors and assigns, and to maintain such
Registration Statement and the prospectuses included therein in effect for so
long as the Company's (or its successor’s) shares are publicly traded and the
Purchaser and its affiliates, successors and assigns hold any Shares,
notwithstanding whether (i) the Company is eligible to use Form S-3 and (ii) the
Shares are eligible for resale pursuant to Rule 144 promulgated by the
Securities and Exchange Commission.  The Company further covenants to the
Purchasers that upon request of the Purchasers, it shall enter into a
registration rights agreement on customary terms reasonably and mutually
acceptable to the parties, including the Company’s agreement to provide comfort
letters and legal opinions in customary form as may be reasonably requested by
the Purchasers; provided, however, that the terms of
 


 
11

--------------------------------------------------------------------------------

 
Execution Document


such registration rights agreement and the terms of this Section 6(n) shall be
no less favorable to the Purchasers than those agreed to with any officer,
director, investor or lender to the Company.
 
7.           Indemnification.  The Company and its subsidiaries (jointly and
individually, the “Indemnifying Parties”) shall indemnify and hold harmless each
Purchaser, its affiliates owned and controlled by each Purchaser, or their
officers, members, managers, trustees, employees, agents, successors or assigns,
or each Purchaser’s legal representatives, executors or heirs (each an
“Indemnified Party” and collectively the “Indemnified Parties”), for any costs
and expenses, including, without limitation, reasonable legal fees, arising out
of any claim or action by any third party against any Indemnified Party which
would not have been asserted against such Indemnified Party but for each
Purchaser’s relationship with the Company hereunder or under any of the Loan
Documents; provided, however, that (i) the Indemnifying Parties shall only be
required to indemnify the Indemnified Parties for the reasonable legal fees of
one primary counsel to the Indemnified Parties and (ii) the Indemnifying Parties
shall not be required to indemnify the Indemnified Parties to the extent of any
liability arising out of (x) the gross negligence, bad faith, willful
misconduct, or wrongful acts of any Indemnified Party, (y) a material breach by
any Indemnified Party of any Indemnified Party’s material contractual
obligations under this Agreement or the other Loan Documents, or  (z) disputes
between and among any Indemnified Party and the Indemnifying Parties other than
(1) any dispute to the extent related to the gross negligence, bad faith,
willful misconduct, or wrongful acts of the Indemnifying Parties, or (2) to the
extent otherwise expressly provided for under this Agreement or any other Loan
Documents. 
 
8.           Miscellaneous.
 
(a)           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement. Neither party may assign this Agreement without the
prior written consent of the other party.
 
(b)           Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.
 
(c)           Counterparts.  This Agreement may be executed in two or more
counter-parts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
(d)           Notices.  Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient (i) upon receipt, when delivered
personally or by courier, (ii) the next business day after sent, when sent by
overnight delivery service, or (iii) three (3) business days after being
deposited in the U.S. mail as certified or registered mail, return receipt
 


 
12

--------------------------------------------------------------------------------

 
Execution Document


requested, with postage prepaid, if in each instance such notice is addressed to
the party to be notified at such party’s address as set forth below or as
subsequently modified by written notice.
 
If to Cosi, addressed to:
 
Cosi, Inc.
Attn: CFO
1765 Lake Cook Rd., Suite 600
Deerfield, Illinois 60015
 
With a copy to:
 
Cosi, Inc.
Attn: General Counsel
1765 Lake Cook Rd., Suite 600
Deerfield, Illinois 60015

 
If to the Purchasers, addressed to:
 
AB Value Partners, L.P.
84 Elm Street
Westfield, NJ  07090
Attn:  _________________


and


AB Opportunity Fund LLC
Ten Princeton Avenue
P.O. Box 228
Rocky Hill, NJ  08553
Attn:  _________________


With a copy to:


AB Value Management LLC
84 Elm Street
Westfield, NJ  07090
Attn:  __________________


(e)           Amendments and Waivers.  Any term of this Agreement or the Notes
may be amended or waived only with the written consent of the Company and each
Purchaser.
 
(f)           Confidentiality.  Each party hereto agrees that, except with the
prior written permission of the other party or otherwise required by law, it
shall at all times keep confidential and not divulge, furnish or make accessible
to anyone any confidential information, knowledge or data concerning or relating
to the business or financial affairs of the other party (or its affiliates) to
which such party has been or shall become privy by reason of this Agreement or
any other Loan Document, discussions or negotiations relating to this Agreement
or any other Loan Document, or the performance of its obligations hereunder or
thereunder.  The provisions
 


 
13

--------------------------------------------------------------------------------

 
Execution Document


of this Section 8(f) shall be in addition to, and not in substitution for, the
provisions of any separate nondisclosure agreement executed by the parties
hereto with respect to the transactions contemplated hereby.  This Section does
not apply to information that is entirely in the public domain, previously known
to the recipient of the information (as evidenced by written, dated business
records of such recipient), received lawfully from a third party, or
independently developed without access to such information.  Notwithstanding the
foregoing, the parties agree that the Company shall (i) file and disclose the
information set forth on Exhibit E on Form 8-K substantially in the form set
forth therein pursuant to the requirements of applicable law and (ii) prior to
the issuance of any press release with respect to the transactions contemplated
hereby, mutually agree to the content of such press release if different than
the information set forth on Exhibit E, if the Company determines it is required
to issue such a press release.
 
(g)           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.
 
(h)           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and any and
all other written or oral agreements existing between the parties hereto are
expressly canceled.
 
 [Remainder of page intentionally blank; signature page(s) to follow]




 
14

--------------------------------------------------------------------------------

 
Execution Document




The parties have executed this Senior Secured Note Purchase Agreement as of the
date first written above.
 
 
COMPANY:
 
COSI, INC., a Delaware corporation
 


By: _______________________________
 
Name: _____________________________
 
Title: ______________________________
 


PURCHASER:
AB VALUE PARTNERS, L.P., a Delaware limited partnership


By: AB Value Management LLC, a New Jersey limited liability company
Its: General Partner




By: _______________________________
 
Name: _____________________________
 
Title: ______________________________
 


AB OPPORTUNITY FUND LLC, a Delaware limited liability company




By: _______________________________
 
Name: _____________________________
 
Title: ______________________________
 
 
 
15

--------------------------------------------------------------------------------

 


